Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00366-CV

                 In the INTEREST OF I.R.H. and Z.T.H., Minor Children

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-02883
                    Honorable David Berchelmann Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and REMAND the case to the trial court for further proceedings in accordance with
this court’s opinion.

       It is ORDERED that appellant Mi Song Hajali recover her costs of this appeal from
appellee Mohamed Hajali.

      SIGNED May 1, 2013.


                                                 _____________________________
                                                 Marialyn Barnard, Justice